From a judgment of conviction for the offense of grand larceny, this appeal was taken.
The indictment charged that the property alleged to have been stolen consisted of several head of cattle, properly described, the personal property of Woodie J. Cox.
Upon the trial the corpus delicti was proven without dispute or conflict by the evidence adduced upon the trial, and in addition thereto we find incorporated in the bill of exceptions the following admission, viz: "It is admitted that the one brindle cow and four heifers and one young calf were sold. They were found, one at Mr. P.M. Norwood's, Gainesville, Alabama, two heifers at Silverina, Mississippi, one heifer at Hamburg, Alabama, and one cow and calf near Picayune, Mississippi, that the cattle were carried by the defendant, Charlie R. Cotton to Mrs. Audrey Buchanan's and sold in her name at the Meridian stockyard."
From the evidence it also appears without dispute or conflict that the defendant (appellant) was familiar with the cattle in question and knew that they belonged to and were the property of Woodie J. Cox, the alleged injured party.
The record is voluminous as a large number of witnesses were examined upon the trial. Notwithstanding this, there appears no necessity of setting out the evidence at length in this opinion.
As stated, it is conclusively shown, and also admitted, that the accused knew the cattle, and also knew to whom they belonged. It is further shown, and also admitted that he carried all of the cattle described in the indictment, from where they were ranging, to Mrs. Audrey Buchanan and sold them in her name at the Meridian stockyard. The defendant receiving the money the cattle brought and from said amount he paid to Mrs. Buchanan the sum of $20 on his indebtedness to her.
In explanation of the foregoing the defendant undertook to show that he purchased all of said cattle from one George Thomas, a negro.
From the foregoing, and from other facts appearing, not necessary to set out, an issue of fact was presented for the jury to determine. In the performance of this duty the jury returned the verdict aforesaid, and the finding of the jury is conclusive of this appeal as no error of a reversible nature is presented for our consideration.
The court allowed the defendant full latitude to show his every defense and nothing appeared upon the trial to injuriously affect his substantial rights.
Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed. *Page 178